FILED
                            NOT FOR PUBLICATION
                                                                            NOV 09 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JIANGUO WU,                                      No.   14-70795

              Petitioner,                        Agency No. A088-121-054

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 7, 2017**
                                Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and PAYNE,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert E. Payne, United States District Judge for the
Eastern District of Virginia, sitting by designation.
                                                                           Page 2 of 3
      1. The Immigration Judge (IJ) found that Jianguo Wu’s testimony in

support of his application for asylum and withholding of removal was not credible,

and the Board of Immigration Appeals (BIA) upheld that finding. Substantial

evidence supports the BIA’s determination. The BIA permissibly relied on two

“inaccuracies or falsehoods” in Wu’s testimony that, in light of the totality of the

circumstances, bear on Wu’s veracity. 8 U.S.C. § 1158(b)(1)(B)(iii); see Ren v.

Holder, 648 F.3d 1079, 1084 (9th Cir. 2011).

      First, Wu listed different home addresses in China on his visa application

and his asylum application. The IJ asked Wu why the addresses were different

and, when she found the first answer unpersuasive, offered Wu a second chance to

provide an explanation. The BIA did not fail to consider the two explanations Wu

gave. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009). Instead, it

considered the explanations and adequately explained why it found neither

explanation credible. See Singh v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015). The

home addresses related to the claim for relief because one of the addresses was of a

residence affiliated with the hotel connected to the alleged persecution, but the

other was not.

      Second, Wu provided inconsistent evidence regarding which hotel he

worked for in China and when he stopped working there. The IJ gave Wu an
                                                                             Page 3 of 3
opportunity to explain this inconsistency, see Joseph v. Holder, 600 F.3d 1235,

1244–45 (9th Cir. 2010), but Wu’s explanation was that he listed false employment

information on his visa application. The BIA was entitled to rely on this

inconsistency or falsehood, particularly because Wu’s inability to find employment

in China related to his claim for relief.

      Without credible testimony, Wu failed to establish that he is eligible for

asylum or withholding of removal. See Jie Cui v. Holder, 712 F.3d 1332, 1337–38

(9th Cir. 2013).

      2. Substantial evidence also supports the BIA’s determination that Wu is not

eligible for relief under the Convention Against Torture. Aside from his

testimony, Wu presented a State Department report on China which explains that

political prisoners are especially likely to be tortured and that corruption is

widespread. But that report does not compel the conclusion that Wu would “more

likely than not” become a political prisoner or, through imprisonment or any other

means, be tortured by or with the acquiescence of the government if he returns to

China. See 8 C.F.R. § 1208.16(c)(2); Shrestha v. Holder, 590 F.3d 1034, 1049

(9th Cir. 2010).

      PETITION DENIED.